                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL R. LITTLE,                          :
          Plaintiff                         :
                                            :               No. 1:17-cv-01915
             v.                             :
                                            :               (Judge Kane)
WARDEN D. EBBERT,                           :
          Defendant                         :

                                        ORDER

      AND NOW, on this 11th day of December 2018, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion for an extension of time to comply with the Court’s May 18, 2018
         Order (Doc. No. 9), is GRANTED;

      2. Plaintiff’s motion to reopen this action (Doc. No. 10), is GRANTED and the Clerk of
         Court is directed to REOPEN this action;

      3. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 11), construed as
         a motion to proceed without the full prepayment of costs and filing fees, is
         GRANTED and the complaint (Doc. No. 1), is deemed filed;

      4. All of the claims and Defendants, with the exception of the Eighth Amendment
         deliberate indifference claim related to the bottom bunk pass against Defendants
         Pigos and Fasciana, are DISMISSED with prejudice for failure to state a claim upon
         which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and without
         leave to amend;

      5. The Clerk of Court is specially appointed to serve a copy of Plaintiff’s complaint,
         notice of lawsuit and request for waiver of service of summons, waiver, and this
         Order, upon Defendants. The Court requests that Defendants cooperate in efforts to
         simplify case administration by waiving service pursuant to Fed. R. Civ. P. 4(d). The
         waiver request shall inform Defendants both of the consequences of compliance and
         of failure to comply with the requests. Defendants are permitted 30 days from the
         date the waiver request is sent (60 days if addressed outside any judicial district of the
         United States) to return the signed waiver or electronically file it in the Court’s
         Electronic Case Filing (ECF) system. If a signed waiver is not returned or
         electronically filed within the required time, an order shall be issued directing the
         Clerk’s office to transmit the summons and a copy of the complaint to the U.S.
         Marshals Service for immediate service under Fed. R. Civ. P. 4(c)(1);
6. The Court must have the complete name and address for each and every Defendant
   named in the complaint in order to effect service. Any Defendant not properly
   identified will not be served. Therefore, if the complaint lists unknown Defendants or
   Defendants without proper mailing addresses, the Plaintiff shall provide to the Clerk’s
   Office, the completed required Notice of Waiver of Summons, Waiver of Summons,
   and USM 285 forms, for each Defendant that cannot be properly served (unless the
   properly completed forms were sent to the Clerk with the complaint). If the Plaintiff
   does not have sufficient copies of the form to prepare one for each Defendant, he or
   she may obtain additional forms from the Clerk of Court. On this form the Plaintiff
   must give the full name and complete address of each individual Defendant. If
   Plaintiff fails to give the Clerk’s Office correct instructions for mailing to any
   Defendant, his claims against that Defendant may be dismissed pursuant to Federal
   Rule of Civil Procedure 4(m). The Plaintiff is further advised that no Defendant is
   required to respond to the complaint until he or she has accepted a copy of the
   complaint and waived service, or has been served. Therefore, a motion for default
   cannot properly be filed unless the defendant has failed to file an answer, a motion to
   dismiss, or a motion for additional time to respond, within sixty (60) days after the
   notice has been mailed (if service is waived pursuant to the notice) or twenty-one (21)
   days after being served the summons and complaint by the United States Marshal
   Service, which will be done for defendants who do not waive service;

7. The Plaintiff shall immediately advise the Court of any change in address. Failure to
   do so may result in dismissal for failure to prosecute if the Court and other parties are
   unable to serve pleadings, orders and other documents


                                                      s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania
